Appeals by the People (1) as limited by their brief, from so much of an order of the Supreme Court, Queens County, dated July 16, 1976, as, after a hearing, granted defendant’s motion to suppress certain physical evidence, and (2) from a further order of the same court, dated November 19, 1976, which dismissed the indictment. Order dated July 16, 1976 reversed insofar as appealed from, and order dated November 19, 1976 reversed, on the law and the facts, motion to suppress denied, and indictment reinstated. In our opinion, the police were entitled, two days after an armed robbery, to stop a car which fit the victim’s description, and to search its occupants, two of whom also fit the victim’s description. Given the fact that a gun was used in the robbery, the police could reasonably suspect the possibility of serious physical injury, thus warranting the detention of the occupants and an inquiry as to the crime. Given the information at their disposal, the police were equally justified in halting defendant as she reached into her handbag. Accordingly, the gun found therein was legally seized. Specific and articulable facts, taken together with rational inferences, reasonably warranted the intrusion (see Terry v Ohio, 392 US 1, 21). Martuscello, J. P., Titone, Hawkins and O’Connor, JJ., concur.